 Debtor      Tabitha Monique Dyer
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                      Check if this is an
                                                                            [Bankruptcy district]                      amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial              Included                   Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                  Included                   Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $250.00                        Bi-Weekly         60        months       Debtor will make payment directly to trustee
    Debtor 2                                                                                        Debtor consents to payroll deduction from:
                                                                                                  Youth Villages
Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $32,400.00.

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             Case 2:19-bk-03446                            Doc 2       Filed 05/30/19 Entered 05/30/19 14:42:22                      Desc Main
                                                                       Document      Page 1 of 7
 Debtor                Tabitha Monique Dyer                                                       Case number

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any property
                          securing the claim based on the amount stated in the column headed Value securing claim. If this amount exceeds any allowed
                          claim amount, the claim will be paid in full with interest at the rate stated below. If the amount is less than the allowed claim
                          mount, the claim will be paid the full value securing the claim, with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim under § 5.1. If
                          the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim will be treated entirely as an
                          unsecured claim under § 5.1. The avoidance of any lien because it is not secured by any value must be addressed in Part 9. The
                          mount of a creditor’s total claim stated on a proof of claim filed in accordance with the Bankruptcy Rules controls over any
                          contrary mount stated below.

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                         If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                         by that collateral will cease.
 Name of               Estimated        Collateral             Value of             Amount of            Value           Interest rate        Monthly
 creditor              amount of                               collateral           claims senior to securing                                 payment
                       creditor's                                                   creditor's claim claim
                       total claim
                                        2011 GMC
 Middle                                 Terrain
 Tennesse                               118,404
 e                                      miles
 Federal                                VIN:
 Credit                $7,633.0         2CTFLREC1B62                                                     $7,633.0
 Union                 0                67882                  $7,700.00                      $0.00                0             5.50%                    $150

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                          by that collateral will cease.

 Name of Creditor                    Collateral                             Amount of claim                  Interest rate          Monthly plan payment
 Acceptance Now                      washer and dryer                       $2,273.00                                  5.50%                           $50
                                     2008 Nissan Altima
 Car Financial                       136,043 miles
 Services                            VIN: 1N4AL21E38N497065                 $10,005.00                                 5.50%                                  $200
 Progressive
 Leasing                             mattress/box springs                   $616.99                                    5.50%                                   $15

Insert additional claims as needed.

3.4 Lien avoidance. Check one.

APPENDIX D                                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 2:19-bk-03446                            Doc 2     Filed 05/30/19 Entered 05/30/19 14:42:22                         Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Tabitha Monique Dyer                                                    Case number

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,000.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $.

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
                   100        % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.




5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases



APPENDIX D                                                                   Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

             Case 2:19-bk-03446                            Doc 2     Filed 05/30/19 Entered 05/30/19 14:42:22                  Desc Main
                                                                     Document      Page 3 of 7
 Debtor                Tabitha Monique Dyer                                                    Case number

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:


         Alternative order of distribution:

        1. filing fee 2. notice fee 3. secured claims with fixed payments 4. attorney fees 5. general unsecured claims 6. 1305 claims



        Insert additional lines as needed.

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other:

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

                                                   Chapter 13 Plan Non-Standard Section Template for
                                                      Student Loan IDR Plans During Bankruptcy

For use by a debtor not in default on Federal student loans who wants to enroll in or remain in an IDR
repayment plan while in a Chapter 13 bankruptcy plan.


Part 9 Nonstandard Plan Provisions


1) Student Loan Debt Non-Dischargeable
      In accordance with 11 U.S.C. § 523(a)(8), this Chapter 13 plan of reorganization (“Chapter 13 Plan”)
      cannot and does not provide for a discharge, in whole or in part, of the Debtor’s federal student loan
      debt authorized pursuant to Title IV of the Higher Education Act of 1965, as amended (“Federal Student
2) Federal Student Loans not in Default
   As of 5/30/2019, the Debtor is not in default, as defined in 34 CFR 682.200(b) or 685.102, as applicable, on
   any Federal Student Loans listed in subsection (2)(b) of this Section.
3) Continuation of Pre-Petition Federal Student Loan IDR Plan

      a) During the course of this Chapter 13 bankruptcy case until its dismissal or closure, the Debtor may
         continue participating in the IDR plan in which the Debtor participated pre-petition and for which
         Debtor otherwise continues to be qualified as determined by the Title IV Loan Holder.
APPENDIX D                                                                   Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

             Case 2:19-bk-03446                            Doc 2     Filed 05/30/19 Entered 05/30/19 14:42:22               Desc Main
                                                                     Document      Page 4 of 7
 Debtor                Tabitha Monique Dyer                                                    Case number



             i) The Debtor’s monthly IDR plan payment is, as of the date of Debtor’s bankruptcy petition,
                $___0___________.

             ii) The Debtor’s monthly IDR plan payment is due to the Title IV Loan Holder on the [N/A] day of
                 each month.

      b) Debtor’s Monthly Payments for Pre-Petition IDR Plan [$0]

             i. Until confirmation of this Chapter 13 Plan, the Debtor will make full and timely IDR plan payments
                directly to the Title IV Loan Holder identified in subsection (2)(b) of this Section.

             ii. Following confirmation of this Chapter 13 Plan, the Debtor will make full and timely IDR plan
                 payments directly to the Title IV Loan Holder identified in subsection (2)(b) of this Section, outside
                 of the Debtor’s scheduled plan payments to the Chapter 13 Trustee.

5) Annual Certification of Income and Family Size
   Pursuant to 34 CFR 685.209, 34 CFR 685.221, or 34 CFR 682.215, as applicable, the Debtor shall annually
   certify (or as otherwise required by the Title IV Loan Holder) the Debtor’s income and family size, and
   shall notify the Chapter 13 Trustee of any adjustment (increase or decrease) to the Debtor’s monthly IDR
   plan payment resulting from annual certification.

      a. Debtor expressly acknowledges and agrees that while this Chapter 13 case is open, Debtor waives
         application of the automatic stay provisions of 11 U.S.C. § 362(a) to all loan servicing, administrative
         actions, communications, and determinations concerning the certification of income and family size
         taken or effected during and for the certification process by the Title IV Loan Holder, including but not
         limited to: administrative communications and actions from the Title IV Loan Holder for the purpose of
         initiating certification; requests for documentation from the Debtor; determination of qualification for
         participation; and any action or communication listed in subsection (6) above, which is incorporated
         herein by reference.

      b. Debtor expressly waives any and all causes of action and claims against the Title IV Loan Holder for
         any alleged violation of the automatic stay under 11 U.S.C. § 362(a) associated with the IDR plan
         certification process, in consideration of the voluntary participation of and benefits to the Debtor of
         continued participation in an IDR plan.

      c. If Debtor’s annual certification of income and family size for an IDR plan results in changes to the
         Debtor’s required monthly IDR plan payment amount, the Debtor will notify the Chapter 13 Trustee
         within seven (7) days of Debtor’s receipt of notice from the Title IV Loan Holder of the revised monthly
         IDR plan payment amount. Either the Debtor or the Chapter 13 Trustee may file an 11 U.S.C. §1329(a)
         motion to modify this Chapter 13 plan to reflect the Debtor’s revised monthly IDR plan payment.

APPENDIX D                                                                   Chapter 13 Plan                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy

             Case 2:19-bk-03446                            Doc 2     Filed 05/30/19 Entered 05/30/19 14:42:22   Desc Main
                                                                     Document      Page 5 of 7
 Debtor                Tabitha Monique Dyer                                                    Case number



      d. If the Debtor fails to satisfy the requirements for annual certification for continued participation in the
         IDR plan, the Title IV Loan Holder will recalculate the monthly repayment amount according to the
         requirements of the IDR program.

             (i) Debtor expressly acknowledges and agrees that while this Chapter 13 case is open the Title IV Loan
                 Holder’s recalculation of the Debtor’s repayment amount does not violate the automatic stay
                 provisions of 11 U.S.C. § 362(a) as set forth in subsections (6) and (8) of this Section.

             (ii) Debtor expressly waives any and all causes of action and claims against the Title IV Loan Holder for
                  any alleged violation of the automatic stay under 11 U.S.C. § 362(a) with regard to the recalculation
                  of Debtor’s Federal Student Loan repayment obligation while this Chapter 13 bankruptcy case is
                  open.

6) Discontinuation of Participation in IDR
   a. If during the course of this Chapter 13 case the Debtor no longer desires to participate in the IDR plan
      and seeks administrative forbearance status on the Federal Student Loans identified in subsection (2)(b)
      of this Section, the Debtor must contact the Title IV Loan Holder in writing by letter to inform the Title
      IV Loan Holder of this decision.

      b. If during the course of this Chapter 13 case the Debtor ceases making payments on the Federal Student
         Loan, Debtor shall contact and inform the Title IV Loan Holder in writing by letter. Based on the
         Debtor’s information, the Title IV Loan Holder will place the Federal Student Loan into an appropriate
         status, such as administrative forbearance, and will stay collection action until after this Chapter 13 case
         is closed.

      c. If during the course of this Chapter 13 case the Debtor ceases making payments on the Federal Student
         Loan without notice to the Title IV Loan Holder, Debtor will incur a delinquency and may default on
         the Federal Student Loan as defined in CFR 34 CFR 682.200(b) and 685.102.

             i. Debtor expressly acknowledges and agrees that while this Chapter 13 case is open the Title IV Loan
                Holder’s administrative communication and actions on the defaulted debt, which are the routine
                administrative processes that occur upon delinquency and default on Federal Student Loans, do not
                violate the automatic stay provisions of 11 U.S.C. § 362(a) as set forth in subsections (6) and (8) of
                this Section.

             ii. The Title IV Loan Holder’s administrative communication and actions do not include any form of
                 active debt collection.

      d. Debtor expressly waives any and all causes of action and claims against the Title IV Loan Holder for
         any alleged violation of 11 U.S.C. § 362(a) with regard to the default status of Debtor’s Federal Student

APPENDIX D                                                                   Chapter 13 Plan                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy

             Case 2:19-bk-03446                            Doc 2     Filed 05/30/19 Entered 05/30/19 14:42:22   Desc Main
                                                                     Document      Page 6 of 7
 Debtor                Tabitha Monique Dyer                                                    Case number

             Loan based on Debtor’s non-payment while this Chapter 13 case is open, including communications
             with, correspondence to, or transmittal of statements to the Debtor, and telephonic and email contact
             with the Debtor, concerning and resulting from Debtor’s Federal Student Loan default.



 Part 10: Signatures:

 X   /s/ Harry G. Lasser, IV                                                  Date   May 30, 2019
     Harry G. Lasser, IV
 Signature of Attorney for Debtor(s)

 X                                                                            Date


 X                                                                            Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                                   Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 2:19-bk-03446                            Doc 2     Filed 05/30/19 Entered 05/30/19 14:42:22       Desc Main
                                                                     Document      Page 7 of 7
